Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 1 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (ifknown) 20-11619-abl
0 Check if this is an

amended filing

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s namo and case number (if known).

EET income

1. Gross revenue from business

 

 

 

C1 None.

Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue

which may be a calendar year Check all that apply (before deductions and

exclusions)

From the beginning of the fiscal year to filing date: I Operating a business $1,014,924.00

From 1/01/2020 to Filing Date OO
OO Other

For prior year: § Operating a business $5,545,694.00

From 1/01/2019 to 12/31/2019 re
D Other

For year before that: @ Operating a business $1,143,211.00

From 1/04/2018 to 12/31/2018 a =
O Other

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

B None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

O None.
Creditor’s Name and Address Dates Total amount of value = Reasons for payment or transfer
Check all that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 2 of 29

DocuSign Envelope ID: ESFOFE70-4B23-4F 81-86E0-9A545C5BDBC8

 

 

Debtor Photo File LLC Case number (if known) 20-11619-abl
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check ail that apply
31. See Attached. $0.00 (Secured debt

C] Unsecured loan repayments
H Suppliers or vendors

Services
D0 Other __

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

@ None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

@ None
Creditor's name and address Describe of the Property Date Value of property
6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a

debt.

B None

Creditor’s name and address Description of the action creditor took Date action was Amount
taken

Legal Actions or Assignments
7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

H None.
Case title Nature of case Court or agency's name and Status of case
Case number address

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a

receiver, custodian, or other court-appointed officer within 1 year before filing this case.

B@ None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

IB None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 3 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (ifknown) 20-11619-abl

 

 

Recipient's name and address Description of the gifts or contributions Dates given Value

Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

 

I None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets ~ Real and Personal Property).

(GEGZA Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

 

0 None.

Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Carlyon Cica Chtd.
265 E. Warm Springs Road,

Suite 107
Las Vegas, NV 89119 3/17/2020 $7,835.00

 

Emall or website address
ccclaw.vegas

 

Who made the payment, if not debtor?

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

B None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Hi None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

EEETSAll Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 4 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (ifknown) 20-11619-abl

B® Does not apply

Address Dates of occupancy
From-To

Health Care Bankruptcies

15. Health Care bankruptcies
1s the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

HM No. Go to Part 9.
OsYes. Fill in the information below.

Facility name and address Nature of the business operation, Including type of services lf debtor provides meals
the debtor provides and housing, number of
patients in debtor's care

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

O No.
Yes. State the nature of the information collected and retained.

Customer contact information

Does the debtor have a privacy policy about that information?
MNo

CI Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

O No. Go to Part 10.
HM Yes. Does the debtor serve as plan administrator?

H@ No Go to Part 10.
O Yes. Fill in below:

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor’s benefit, closed, sold,

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,

cooperatives, associations, and other financial institutions.

CJ None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred
18.1. Chase Bank XXXX- OO Checking Unknown

D Savings

CO Money Market
O Brokerage
OOther__

 

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case.
Official Form 207 Statement of Financlal Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 5 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

 

 

Debtor Photo File LLC Case number (itknown) 20-11619-abl
i None
Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtor does business.

@ None

Facility name and address Names of anyone with Description of the contents Do you stilt
access to it have it?

Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do

not fist leased or rented property.

@ None

tums Details About Environment Information
For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or descr bes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

B No.

O Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

B No.

0 Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

No.

O Yes. Provide details below.

Site name and address Governmental! unit name and Environmental law, if known Date of notice
address

Details About the Debtor's Business or Connections to Any Business
Official Form 207 Statement of Financial Affairs for Non-tndividuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcass.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 6 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debter Photo File LLC Case number (ifknown) 20-11619-abl

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.

Include this information even if already listed in the Schedules.

B None

Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

26, Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

0 None

Name and address Date of service
From-To
26a.1.. Blue Chip Accounting
Shamar Tobias
8475 S. Eastern Ave., Suite 200
Las Vegas, NV 89123

26a.2. Nevada Smart Accounting and Tax Solution
Manolo Skido
4909 Sparing Springs Ave.
Las Vegas, NV 89131

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before filing this case.

 

0 None
Name and address Date of service
From-To
26b.1. Blue Chip Accounting
Shamar Tobias
8475 S. Eastern Ave., Suite 200
Las Vegas, NV 89123
Name and address Date of service
From-To

26b.2. Nevada Smart Accounting and Tax Solution
Manolo Sakido
4909 Soaring Spring Ave.
Las Vegas, NV 89131

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

1 None

Name and address If any books of account and records are
unavailable, explain why

26c.1. Blue Chip Accounting
Shamar Tobias
8475 S. Eastern Ave., Suite 200
Las Vegas, NV 89123

26c.2. Nevada Smart Accounting and Tax Solution
Manolo Sakido
4909 Soaring Springs Ave
Las Vegas, NV 89131

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 7 of 29
DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (ifknown) 20-11619-abl

i None
Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

HB No

O Yes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
In control of the debtor at the time of the filing of this case.

 

Name Address Position and nature of any % of interest, if
interest any

Stuart Schienman Manager

Name Address Position and nature of any % of interest, if
interest any

Scott Black Manager

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders In control of the debtor who no longer hold these positions?

O No
Yes. Identify below.
Name Address Position and nature of any Period during which
interest position or interest
was held
Sam Battitsone Manager

 

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,

loans, credits on loans, stock redemptions, and options exercised?

M@ No
O Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

O No
BH Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent

 

corporation
Globe Photo, Inc. EIN: XX-XXXXXXX
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 8 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (ifknawn) 20-11619-abl

 

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

HB No
O Yes. Identify below.

Name of the pension fund Employer Identification number of the parent
corporation

Signature and Declaration

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon April 2, 2020

DecuSigned by:
: Stuart Scheinman
Signature o| individual signing on behalf of the debtor Printed name
FOD2ACE33AD54F6...

Position or relationship to debtor Authorized Signatory

 

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
BNo
D Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 9 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Wells Fargo Business Choice Checking oS

December 31,2019 # Page 1of7

PHOTO FILE LLC
6445 S TENAYA WAY # B-130
LAS VEGAS NV 89113-1989

 

FARGO

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (825)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Visit wellsfargoworks.com to explore videos, articles, infographics, interactive
tools, and other resources on the topics of business growth, credit, cash flow
management, business planning, technology, marketing, and more.

Account options

A check mark in the box indicates you have these convenient
Services with your account(s). Go to wellsfargo.com/biz or
call the number above if you have questions or if you would
like fo add new services,

Business Online Banking
Online Statements
Business Biil Pay
Business Spending Report
Overdraft Protection

ONONS

IMPORTANT ACCOUNT INFORMATION

We may change the statement period and monthly fee period assigned to your account without advance notification. If your account
earns interest, these changes will not affect interest calculations, but they may affect the date we post interest to your account.

For all accounts except business analyzed checking, if the first new fee period created by our change is fewer than 25 days, the bank

will automatically waive the monthly service fee for that period.

 

Activity summary

 

Beginning balance on 12/1 $169,392.17

Deposits/Credits 507,136.93

Withdrawals/Debits - 577,514.29

Ending balance on 12/31 $99,014.81

Average ledger balance this period $79,458.46
(825)

Shest Seq = 0006721
Sheet 00001 of 00004

Account number: 1618
PHOTO FILE LLC
Nevada account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 321270742

For Wire Transfers use
Routing Number (RTN): 121000248
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

December 31,2019 = Page 2 of 7

 

Doc 15 Entered 04/02/20 17:37:24 Page 10 of 29

WELLS

FARGO

 

Overdraft Protection

This account Is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
12/2 WT Fed#03059 Jpmorgan Chase Ban /Org=Sportsphotos Dot 22,300.47
Com Inc Srf# 7411700336Es Trn#191202171465 Rib# Cml of
19/12/02
12/2 Wire Trans Svc Charge - Sequence: 191202171465 Srf# 15.00
7411700336Es Tm#191202171465 Rfb# Cml of 19/12/02
12/2 Wire Trans Svc Charge - Sequence: 191202128322 Srf# 30.00
0006474336318816 Trn#191202128322 Ribi#
12/2 WT Fed#07284 Jpmorgan Chase Ban /Ftr/Bnf=Photo File Inc Srf# 69,849.95
0006474336318816 Trn#191202128322 Rfb#
12/2 WE Direct Pay-Payment- Tran ID Dp68054103 28,610.94
12/2 < Business to Business ACH Debit - Oxford Health 2 Ebpp Pmt 21,170.34
191129 Oxford Photo File, LLC
12/2 1591 Check 2,328.14 69,688.27
12/3 12/03Bankcard Deposit -0225006754 1,851.65
12/3 Paypal Transfer 191203 1007339557402 Photo File 3,000.00
12/3 Online Transfer to Globe Photos, Inc Business Checking 10,000.00
xxxxxx6400 Ref #Ib078Qznq7 on 12/03/19
12/3 WF Direct Pay-Payment- Tran ID Dp68158511 16,572.83
12/3 WF Direct Pay-Payment- Tran ID Dp68161927 7,000.00
12/3 < Business to Business ACH Debit - U. P. S. UPS Bill 2,498.60 38,468.49
1931300001x0090 x
12/4 Groupon Goods, | N200014590 191202 C200014590P612 Photo 85.84
File LLC
12/4 Bluestem Brands, Bbi Inv Ac 191203 693699 Photo File Inc 219.20
12/4 12/04Bankecard Deposit -0225006754 9,093.34
12/4 Deposit Made In A Branch/Store 1,933.51
12/4 1613 Check 5.001.67 44,798.71
12/5 Bluestem Brands, Bbi Inv A 191204 694739 Photo File Inc 110.09
12/5 12/05Bankcard Deposit -0225006754 15,319.25
12/5 Online Transfer to Globe Photos, Inc Business Checking 40,000.00 20,228.05
20OXX6400 Ref #1b07934Sy3 on 12/05/19
12/6 Groupon Goods, | N200014649 191205 C200014649P552 Photo 82.56
File LLC
12/6 12/06Bankcard Deposit -0225006754 7,682.10
12/6 1606 Check 1,388.60 26,604.11
12/9 12/09Bankcard Deposit -0225006754 16,539.09
12/9 12/09Bankeard Deposit -0225006754 6,704.17
12/9 12/09Bankcard Deposit -0225006754 964.26
12/9 Porter Capital C Corp Pay #9116 Photo File 44,000.00
12/9 Paypal Transfer 191209 1007402208378 Photo File 3,000.00
12/9 Direct Pay Individual Pymt Trans 1.00
12/9 Direct Pay WF Business Pymt Trans 6.00
12/9 Direct Pay Nonwf Bus Pymt Trans 9.00
12/9 Direct Pay Monthly Base 10.00
12/9 Online Transfer to Globe Photos Retail, LLC Business Checking 2,500.00
10xx0X0506 Ref #IDO79Nk22T on 12/09/19
12/9 1624 Check 74.83
12/9 1625 Check 12,833.34 82,377.46
12/10 Bluestem Brands, Bbi Inv Ac 191209 695634 Photo File Inc 110.08
12/10 12/10Bankcard Deposit -0225006754 6,260.75
12/10 Deposit Made In A Branch/Store 2,500.00
12/10 Deposit Made In A Branch/Store 4,200.16

 

 
Case 20-11619-abl

DocuSign Envelope ID: ESFOFE70-4B23-4F 81 -86E0-9A545C5BDBC8

December 31,2019 m= Page 3of7

 

Doc 15 Entered 04/02/20 17:37:24 Page 11 of 29

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
12/10 WT Fed#09561 Jpmorgan Chase Ban /Org=Sportsphotos Dot 13,000.00
Com Inc Sri 5846300344Es Trn#191210150240 Rib# Cml of
19/12/10
12/10 Wire Trans Svc Charge - Sequence: 191210150240 Sri# 15.00
5846300344Es Tm#191210150240 Rfb# Cml of 19/12/10
12/10 Wire Trans Svc Charge - Sequence: 191210175517 Srf# 30.00
Ow00000621840753 Trn#191210175517 Rfb#
Ow00000621840753
12/10 WT Fed#07999 Jpmorgan Chase Ban /Ftr/Bnf=Photo File Inc Srf# 7,000.00
Ow00000621840753 Trn#191210175517 Rfb#
Ow00000621840753
12/10 WE Direct Pay-Payment- Tran ID Dp68613277 8,500.00 92,903.45
12/11 Bluestem Brands, Bbi Inv Ac 191210 696031 Photo File Inc 27.16
12/11 Porter Capital C Corp Pay #9116 Photo File 15,000.00
12/11 12/11Bankcard Deposit -0225006754 21,182.08
12/11 Wire Trans Sve Charge - Sequence: 191211146061 Sri# 30.00
0006474345155827 Tmn#191211146061 Rib#
12/11 Bankcard Discount Fee - 0225006754 395.29
12/11 Bankcard Fee - 0225006754 415.35
12/11 Bankcard Interchange Fee - 0225006754 4,052.36
12/11 WT Fed#05671 Jpmorgan Chase Ban /Ftr/Bnf=Photo File Inc Srf# 85,000.00
0006474345155827 Trn#191211146061 Rfib#
12/11 < Business to Business ACH Debit - United Healthcar EDI Paymts 738.37 38,481.32
866730037041 191209141~
12/12 Biuestem Brands, Bbi Inv Ac 191211 697377 Photo File Inc 55.28
42/12 Amznvi81Hkjc Marketplac 191212 1Dygswsu4Zovhbz 3,846.61
Payments.Amazon.Com ID#1Dyaswsu4Zovhbz
12/12 12/12Bankcard Deposit -0225006754 8,616.43
12/12 Online Transfer to Globe Photos, Inc Business Checking 42,000.00
xxxxxx6400 Ref #1bO7B3L7Wr on 12/12/19
12/12 Xoom Debit Oid 191212 1212560 LLC Photo File, 127.99 8,871.65
12/13 Groupon Goods, | N200014693 191212 C200014693P541 Photo 41.28
File LLC
12/13 Porter Capital C Corp Pay #9116 Photo File 15,000.00
12/13 12/13Bankcard Deposit -0225006754 7,784.16
12/13 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 93.32
191213 8Yc34 6632217 Photo File Inc.
12/13 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 474.69
191213 10C34 6632204 Photo File Inc.
12/13 1626 Check 2,997.55
12/13 1623 Check 275.83 27,855.70
12/16 12/16Bankcard Deposit -0225006754 8,660.20
12/16 Costco Wholesale EDI Pymnts 0003250945 15,819.19
SE*17*00000291 7\Ge"1*1\lea*1*08747 1045\
12/16 12/16Bankcard Deposit -0225006754 9,832.86
42/16 12/16Bankcard Deposit -0225006754 2,540.84
12/16 Online Transfer to Globe Photos Retail, LLC Business Checking 10,000.00
200000506 Ref #lbO7Brisk6 on 12/16/19
12/16 1627 Check 2,039.03 52,669.76
1217 Bluestem Brands, Bbi Inv Ac 191216 698290 Photo File Inc 164.40
12/17 12/17Bankcard Deposit -0225006754 839.80
12/17 Online Transfer to Globe Photos, Inc Business Checking 7,000.00
xxxxxx6400 Ref #1b07Bxg326 on 12/17/19
12/17 1628 Check 3,395.00 43,278.96
12/18 Costco Wholesale EDI Pymnts 0003304584 1,710.50
*17*000001505\Ge*1*1\lea*1*001065317\
12/18 Amznq9D49W08 Marketplac 191218 73Fpnky860Mzo96 10,356.65
Payments.Amazon.Com ID#73Fpnky860Mzo96
12/18 12/18Bankcard Deposit -0225006754 5,005.03
12/18 WT Fed#05815 Jpmorgan Chase Ban /Org=Sportsphotos Dot 17,000.00

Sheet Seq = 0006722
Sheet 00002 of 00004

Com Inc Srf# 5648300352Es Trn#191218155743 Rib# Cml of
19/12/18
Case 20-

11619-abl Doc15 Entered 04/02/20 17:37:24 Page 12 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

December 31,2019 m= Page4of7

 

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
12/18 Deposit Made In A Branch/Store 165.28
12/18 Deposit Made In A Branch/Store 7,209.41
12/18 Deposit Made In A Branch/Store 1,371.49
12/18 Wire Trans Sve Charge - Sequence: 191218155743 Sri# 15.00
5648300352Es Trn#191218155743 Rfb# Cml of 19/12/18
12/18 Wire Trans Svc Charge - Sequence: 191218158443 Srf# 30.00
Ow00000629762751 Trn#191218158443 Rfbi#
Qw00000629762751
12/18 WT Fed#06091 Jpmorgan Chase Ban /Ftr/Bnf=Tom Weiner Srf# 3,552.59
Ow00000629762751 Trn#191218158443 Rfb#
Ow00000629762751
12/18 < Business to Business ACH Debit - U. P. S. UPS Bill 792.47 81,707.26
19351*079304318 x
12/19 Bluestem Brands, Bbi Inv Ac 191218 699668 Photo File Inc 81.48
12/19 Porter Capital C Corp Pay #9116 Photo File 60,000.00
12/19 12/19Bankcard Deposit -0225006754 10,808.01
12/19 Online Transfer to Globe Photos, Inc Business Checking 22,000.00 130,596.75
xxxxxx6400 Ref #1b07C79Gns on 12/19/19
12/20 Groupon Goods, | N200014760 191219 C200014760P509 Photo 61.92
File LLC
12/20 12/20Bankcard Deposit -0225006754 4,630.48
12/20 Paypal Transfer 191220 1007519247199 Photo File 7,284.53
12/20 < Business to Business ACH Debit - Federal Express Debit 191219 599.53
Epa90511924 x
12/20 < Business to Business ACH Debit - Principal Life P Plic-Peris 4,341.42
8-0570400001795 Wells Fargo Bank N.A
12/20 1629 Check 5,970.53 131,662.20
12/23 12/23Bankcard Deposit -0225006754 10,974.05
42/23 Costco Wholesale EDI Pymnts 0003373946 2,433.70
*17*000002964\Ge*1*1\lea*1*027207720\
12/23 12/23Bankcard Deposit -0225006754 3,622.87
12/23 12/23Bankcard Deposit -0225006754 179.72
12/23 Deposit Made In A Branch/Store 19,219.37
12/23 Optimum 7803 Cablepmmt 122119 52401601 P File, Inc 113.23 167,978.68
12/24 Costco Wholesale EDI Pymnts 0003402100 87.90
7*000002088\Ge*1*1\lea*1*093433490\
12/24 12/24Bankcard Deposit -0225006754 1,337.49 169,404.07
12/26 12/26Bankcard Deposit -0225006754 14,150.35
12/26 Costco Wholesale ED] Pymnts 0003425579 31.80
7*000001641\Ge*1*1\lea*1*095345241\
12/26 42/26Bankcard Deposit -0225006754 655.68
12/26 Wire Trans Sve Charge - Sequence: 191226093644 Srf# 30.00
0006474360581 168 Trn#191226093644 Rfb# _
12/26 WT Fed#09787 Jpmorgan Chase Ban /Ftr/Bnf=Photo File Inc Srf# 85,000.00
0006474360581168 Trn#191226093644 Rfb#
12/26 < Business to Business ACH Debit - U. P. S. UPS Bill 13.92
1933300001x0090 000001362366468
12/26 < Business to Business ACH Debit - U. P. S. UPS Bill 13.97
1934700001x0090 000001365997209
12/26 < Business to Business ACH Debit - U. P. S. UPS Bill 1,215.20
1933400001x0090 x
12/26 < Business to Business ACH Debit - U. P. S. UPS Bill 2,714.80
1932700001x0090 x
12/26 < Business to Business ACH Debit - U. P. S. UPS Bill 3,233.58
1935500001x0090 x =
12/26 < Business to Business ACH Debit - U, P. S. UPS Bill 3,770.58
1932000001x0090 x
12/26 < Business to Business ACH Debit - U. P. S. UPS Bill 4,346.34 83,903.51
1934100001x0090 x
12/27 Costco Wholesale ED! Pymnts 0003446638 31.80
7*000002593\Ge*1*1\lea*1*089565936\
12/27 12/27Bankcard Deposit -0225006754 319.21

 
Case 20-11619-abl

DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8

December 31,2019 m Page 5of7

 

Doc 15 Entered 04/02/20 17:37:24 Page 13 of 29

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
12/27 < Business to Business ACH Debit - Federal Express Debit 191226 6,117.24
Epa90615072 x
12/27 1631 Check 222.74 77,914.54
12/30 12/30Bankcard Deposit -0225006754 4,083.87
12/30 Costco Wholesale EDI Pymnts 0003465113 4,524.70
*17*000003004\Ge*1* 1\lea*1*068649340\
12/30 12/30Bankcard Deposit -0225006754 8,106.19
12/30 12/30Bankcard Deposit -0225006754 49.99
12/30 12/30Bankcard Chargeback -0225006754 44.76
12/30 Online Transfer to Globe Photos, Inc Business Checking 7,500.00
XXxXxxx6400 Ref #IbO7Drpaqy8 on 12/30/19
12/30 1594 Deposited OR Cashed Check 2,150.00
12/30 1630 Check 5,349.78 79,634.75
12/31 Porter Capital C Corp Pay #9116 Photo File 35,000.00
12/31 12/31 Bankcard Deposit -0225006754 28.00
12/31 Deposit Made In A Branch/Store 4,600.65
12/31 Deposit Made In A Branch/Store 3,648.00
12/31 < Business to Business ACH Debit - U. P. S. UPS Bill 484.95
1934100006A950F x
12/31 < Business to Business ACH Debit - U. P. S. UPS Bill 820.40
1934800006A950F x
12/31 < Business to Business ACH Debit - U. P. S. UPS Bill 1,420.90
1935500006A950F x
12/31 < Business to Business ACH Debit - Oxford Health 2 Ebpp Pmt 21,170.34 99,014.81
191230 Oxford Photo File, LLC
Ending balance on 12/31 99,014.81
Totals $507,136.93 $577,514.29

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

< Business to Business ACH:if this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
apply to consumer accounts.

Summary of checks written (checks listed are also displayed in the preceding Transaction history)

 

Number Date Amount Number Date Number Date Amount
1591 fale 2,328.14 1624 12/9 1628 12/17 3,395.00
1694 * 12/30 2,150.00 1625 12/9 1629 12/20 5,970.53
1606 * 12/6 1,388.60 1626 12/13 1630 12/30 5,349.78
1613 * 12/4 5,001.67 1627 12/16 1631 12/27 222.74
1623 * 12/13 275.83

* Gap in check sequence,

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.

 

Fee period 12/01/2019 - 12/31/2019 Standard monthly service fee $14.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Average ledger balance $7,500.00 $79,458.00 7)
' A qualifying transaction from a linked Wells Fargo Merchant Services account 33

Sheet Seq = 0006723
Sheet 00003 of 00004
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 14 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

December 31,2019 m Page 6 of 7

WELLS

FARGO

 

 

Monthly service fee summary (continued)

 

 

How to avoid the monthly service fee Minimum required This fee period
* Total number of posted debit card purchases or posted debit card payments of 10 oO
bills in any combination
- Enroliment in a linked Direct Pay service through Wells Fargo Business Online 1 14
~ Combined balances in linked accounts, which may include $10,000.00 7]
- Average ledger balances in business checking, savings, and time accounts
- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit
- For complete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 10 of the Business Account Fee
and Information Schedule at www.wellsfargo.com/biz/fee-information
WXIWX
Account transaction fees summary
Units Excess Service charge per Total service
Service charge description Units used included units excess units ($) charge ($)
Cash Deposited ($) 0 7,500 0 0.0030 0.00
Transactions 115 200 0 0.50 0.00
$0.00

 

Total service charges
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 15 of 29

DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8

Wells Fargo Business Choice Checking

January 31,2020 = Page 1 of 6

PHOTO FILE LLC
6445 S TENAYA WAY # B-130
LAS VEGAS NV 89113-1989

 

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (825)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Visit wellsfargoworks.com to explore videos, articles, infographics, interactive
tools, and other resources on the topics of business growth, credit, cash flow
management, business planning, technology, marketing, and more.

 

 

Activity summary
Beginning balance on 1/1 $99,014.81
Deposits/Credits 474,846.67
Withdrawals/Debits - 543,999.02
Ending balance on 1/31 $29,862.46
Average ledger balance this period $59,653.83

Overdraft Protection

Account options

A check mark in the box indicates you have these convenient
services with your account(s). Go to wellsfargo.com/biz or
call the number above if you have questions or if you would
like to add new services.

Business Online Banking
Online Statements
Business Bill Pay
Business Spending Report
Overdraft Protection

ONWONS

Account number: 1618
PHOTO FILE LLC
Nevada account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 321270742

For Wire Transfers use
Routing Number (RTN): 121000248

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your statement or visit your Wells Fargo store.

(825)
Sheet Seq = 0005931
Sheet 00001 of 00003
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

January 31, 2020 = Page 2 of 6

 

Doc 15 Entered 04/02/20 17:37:24 Page 16 of 29

WELLS

JWes1e) 8)

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawais/ Ending daily

Date Number Description Credits Debits balance

1/2 Amzngdvzga1N Marketplac 200101 1Hvpwqkbw9We8Dr 61,429.80
Payments.Amazon.Com ID#1Hvpwakbw9We8Dr

1/2 01/02Bankcard Deposit -0225006754 16,081.82

1/2 01/02Bankcard Deposit -0225006754 1,005.24

1/2 Online Transfer to Globe Photos, Inc Business Checking 85,000.00
XxxxxxX6400 Ref #1b07F92Kq7 on 01/02/20

1/2 < Business to Business ACH Debit - Principal Life P Plic-Peris 4,313.78 88,217.89
8-0570400003418 Wells Fargo Bank N.A

1/3 01/03Bankcard Deposit -0225006754 110.48

1/3 WF Direct Pay-Payment- Tran ID Dp70181453 1,425.00 86,903.37

116 01/06Bankcard Deposit -0225006754 - 9,094.43

146 Costco Wholesale EDI Pymnts 0003561139 1,597.55
E*17*000002943\Ge*1*1\lea*1*034797339\

116 01/06Bankcard Deposit -0225006754 4,997.49

1/6 01/06Bankcard Deposit -0225006754 5,483.13

146 1634 Deposited OR Cashed Check 4,012.50

1/6 1632 Check 7,504.61 96,558.86

7 Costco Wholesale EDI Pymnts 0003587928 270.20
17*000002010\Ge*1*1\lea*1*053259849\

7 01/07Bankcard Deposit -0225006754 59.99 96,889.05

1/8 Porter Capital C Corp Pay #9116 Photo File 45,000.00

1/8 01/08Bankcard Deposit -0225006754 10,480.84

1/8 Deposit Made In A Branch/Store 10,913.08

1/8 < Business to Business ACH Debit - Principal Life P Plic-Peris 3,360.23
8-0570400001964 Wells Fargo Bank N.A

1/8 < Business to Business ACH Debit - Principal Life P Plic-Peris 4,128.79 155,793.95
8-0570400001963 Wells Fargo Bank N.A

1/9 Groupon Goods, | N200014884 200106 C200014884P615 Photo 61.92
File LLC

1/9 01/09Bankcard Deposit -0225006754 5,168.34

1/9 Online Transfer From Globe Photos Retail, LLC Business Checking 3,000.00
xXxXxXX0506 Ref #lb07Gd5Hmg on 01/09/20

1/9 Direct Pay WF Business Pymt Trans 3.00

1/9 Direct Pay Nonwf Bus Pymt Trans 9.00

1/9 Direct Pay Monthly Base 10.00

1/9 Wire Trans Sve Charge - Sequence: 200109104544 Srf# 30.00
0006474009781679 Trn#200109104544 Rfb#

19 Wire Trans Sve Charge - Sequence: 200109163378 Sri# 30.00
0w00000651010197 Trn#200109163378 Rfb#
Ow00000651010197

1/9 Online Transfer to Globe Photos, Inc Business Checking 33,000.00
xxxxxx6400 Ref #Ib07Gc24W2 on 01/09/20

41/9 Online Transfer to Globe Photos, Inc Business Checking 5,000.00
1000x6400 Ref #1b07Gc36S7 on 01/09/20 ——=—

19 WT Fed#00766 Jpmorgan Chase Ban /Ftr/Bnf=Photo File Inc Sri# 80,000.00
0006474009781679 Trn#200109104544 Rib#

1/9 WT Fed#07387 Texas Capital Bank /Ftr/Bnf=The Expo Group Sri# 15,156.10
Qw00000651010197 Trn#200109163378 Rfb#
Ow00000651010197

1/9 WF Direct Pay-Payment- Tran ID Dp70456131 8,500.00

1/9 WE Direct Pay-Payment- Tran ID Dp70464423 7,641.00 14,645.11

1/10 01/40Bankcard Deposit -0225006754 4,210.97

1/10 Deposit Made In A Branch/Store 837.40

1/10 Deposit Made In A Branch/Store 2,515.57

1/10 < Business to Business ACH Debit - United Healthcar EDI Paymts 738.37 21,470.68
866730000333 200108131~

1/13 01/13Bankcard Deposit -0225006754 2,378.07

1/13 01/13Bankcard Deposit -0225006754 6,436.26

1/13 Porter Capital C Corp Pay #9116 Photo File 25,000.00

1/13 Bankeard Fee - 0225006754 407.01

 
Case 20-11619-abl

DocuSign Envelope ID: ESFOFE70-4B23-4F 81-86E0-9A545C5BDBC8

January 31,2020 = Page 3 of 6

 

Doc 15 Entered 04/02/20 17:37:24 Page 17 of 29

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
1/13 Bankcard Discount Fee - 0225006754 446.18
1/13 Bankcard Interchange Fee - 0225006754 4,932.41
1/13 Billmatrix Billpayfee 200111 7891918312 Billmatrix 3.50
13 Verizon Agent We Bill Pay 200111 7891918311 Verizon Agent 1,738.01 47,757.90
Web
414 Costco Wholesale EDI Pymnts 0003702037 10,701.80
E*17*000001880\Ge*1*1\lea*1*097029442\
1114 Online Transfer to Globe Photos Retail, LLC Business Checking 2,000.00 56,459.70
x000x0506 Ref #1b07H3423J on 01/14/20
1/15 Costco Wholesale EDI Pymnts 0003720385 583.80
17*000001451\Ge*1*1\lea*1*057520939\
15 Amzn4Wnrenk9 Marketplac 200115 1BtjniNuy4M2R63 18,184.93
Payments.Amazon.Com ID#1BtiniNuy4M2R63
4/15 01/15Bankcard Deposit -0225006754 9,047.22
4/15 Online Transfer to Globe Photos, Inc Business Checking 2,000.00
x000Kx6400 Ref #IbO7H98Rbj on 01/15/20
AM5 Online Transfer to Globe Photos, Inc Business Checking 5,000.00
Xxxxxx6400 Ref #IbO7H9OTVE5 on 01/15/20
1/15 WF Direct Pay-Payment- Tran ID Dp70803709 11,480.97
15 1635 Check 1,000.00 64,794.68
1/16 Amznhpasz5CD Retail Dis 200116 5Xuyqffklsubwk9 33.99
Payments.Amazon.Cam ID#5Xuyaffktsubwk9
4/16 01/16Bankcard Deposit -0225006754 3,713.89
1/16 Online Transfer to Globe Photos Retail, LLC Business Checking 3,000.00
~WOKXX0506 Ref #HbO7HIX49K on 01/16/20
116 Online Transfer to Globe Photos Retail, LLC Business Checking 5,000.00 60,542.56
Xxxxxx0506 Ref #IbO7Hgwfy3 on 01/16/20
17 01/17Bankcard Deposit -0225006754 6,498.19
1/17 Deposit Made In A Branch/Store 3,369.55
17 Wire Trans Svc Charge - Sequence: 200117077436 Sri# 30.00
Ow000006586 16534 Trn#2001 17077436 Rfb#
Ow00000658616534 _
N17 Wire Trans Svc Charge - Sequence: 200117095099 Sri# 30.00
Ow00000658686078 Trn#200117095099 Rfb#
Ow00000658686078
17 WT Fed#07619 Bank of America, N /Ftr/Bnf=Abg Epe Ip LLC Srf# 2,500.00
Ow000006586 16534 Trn#200117077436 Rfb#
Ow00000658616534
17 WT 200117-095099 Hsbe Bank USA /Bnf=Channeladvisor 10,044.00 57,806.30
Corporation Srf# Ow00000658686078 Trn#2001 17095099 Rfb#
Ow000006586860738
1/21 01/21Bankcard Deposit -0225006754 8,793.77
1/21 Groupon Goods, | N200014977 200116 C200014977P590 Photo 149.37
File LLC
4/21 01/21Bankcard Deposit -0225006754 8,538.49
1/21 Deposit Made In A Branch/Siore 204.12
1/21 Deposit Made In A Branch/Store 19.80
1/21 Deposit Made In A Branch/Store 2,523.45
1/21 Online Transfer to Globe Photos Retail, LLC Business Checking 5,000.00 73,035.30
xXxxxx0506 Ref #IbO7Hzmn9S on 01/20/20
1122 Costco Wholesale EDI Pymnts 0003822583 913.56
*47*000002276\Ge*1* 1\lea*1*062535235\
1/22 Porter Capital C Corp Pay #9116 Photo File 50,000.00
1/22 01/22Bankcard Deposit -0225006754 5,312.83
1/22 Paypal Transfer 200122 1007810664482 Photo File 2,165.90
1/22 01/22Bankcard Chargeback -0225006754 99.98
1/22 Online Transfer to Globe Photos Retail, LLC Business Checking 1,000.00
xXXXXX0506 Ref #IbO7J8Ybyb on 01/22/20
1/22 < Business to Business ACH Debit - Principal Life P Plic-Peris 150.50 130,177.11
8-0570400002868 Photo File Inc.
1/23 01/23Bankcard Deposit -0225006754 6,520.06

 

Sheet Seq = 0005932
Sheet 00002 of 00003
Case 20-11619-abl

DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8

January 31, 2020 = Page 4 of 6

 

Doc 15 Entered 04/02/20 17:37:24 Page 18 of 29

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Credits Debits balance

1/23 Wire Trans Svc Charge - Sequence: 200123102800 Sri# 30.00
0006474023428290 Trn#200123102800 Rib#

1/23 WT Fed#00085 Jpmorgan Chase Ban /Ftr/Bnf=Photo File Inc Srf# 85,000.00
0006474023428290 Trn#200123102800 Rfb#

1/23 WE Direct Pay-Payment- Tran ID Dp71247763 1,275.00

1/23 Online Transfer to Globe Photos Retail, LLC Business Checking 7,000.00
xxxxxx0506 Ref HbO7Jglegd on 01/23/20

1/23 1582 Check 2,820.97 40,571.20

1/24 Groupon Goods, | N200015034 200123 C200015034P516 Photo 206.40
File LLC

1/24 Costco Wholesale EDI Pymnts 0003866896 1,783.65
E*17*000001842\Ge*1*1\lea* 1*035266562\

1/24 01/24Bankcard Deposit -0225006754 5,276.82

1/24 1636 Deposited OR Cashed Check 4,015.46

1/24 WF Direct Pay-Payment- Tran ID Dp71368427 10,000.00

1/24 < Business to Business ACH Debit - Federal Express Debit 200123 17,868.19 15,954.42
Epa91060352 x

4127 01/27Bankcard Deposit -0225006754 12,704.37

1/27 Costco Wholesale EDI Pymnts 0003888324 391.80
17*000002844\Ge*1*1\lea*1*084606511\

1/27 01/27Bankcard Deposit -0225006754 6,330.04

4/27 Porter Capital C Corp Pay #9116 Photo File 40,000.00

1/27 Deposit Made In A Branch/Store 6,970.58

1/27 < Business to Business ACH Debit - U. P. S. UPS Bill 406.14
1936200006A950F x

1127 < Business to Business ACH Debit - U. P. S. UPS Bill 656.76
2000400006A950F x

4/27 < Business to Business ACH Debit - U. P. S. UPS Bill 665.17
2001800006A950F x _

1/27 < Business to Business ACH Debit - U. P. S. UPS Bill 2,606.84 78,016.30
2001100006A950F x

1/28 Wire Trans Svc Charge - Sequence: 200128017239 Sri# 30.00
Ow00000668 132552 Trn#20012801 7239 Rfb#
Ow00000668 132552

1/28 WT 200128-017239 Hsbe Bank USA /Bnf=Opsec Security Inc Srf# 8,479.60
Ow00000668132552 Trn#200128017239 Rib#
Ow00000668132552

1/28 Online Transfer to Globe Photos, Inc Business Checking 32,000.00 37,506.70
%00Kx6400 Ref #1b07K42Dmp on 01/28/20

1/29 Costco Wholesale EDI Pymnts 0003933792 24.00
000001487\Ge"*1*1\lea*1*088944385\

1/29 Amzno6Chv8M4 Marketplac 200129 4Y63Cfw6Xc56Dgj 11,990.60
Payments.Amazon.Com ID#4Y63Cfw6Xc56Dq]

1/29 01/29Bankcard Deposit -0225006754 9,958.38

1/29 Online Transfer to Globe Photos Retail, LLC Business Checking 4,000.00
xxxxxx0506 Ref #I1bO7K7W9Yh on 01/29/20

1/29 WE Direct Pay-Payment- Associated Press -Tran ID Dp71534479 9,490.00 45,989.68

1/30 01/30Bankcard Deposit -0225006754 5,235.47

1/30 Online Transfer to Globe Photos Retail, LLC Business Checking 12,000.00
xxxxxx0506 Ref #1bO7Kdtq2S on 01/30/20

1/30 Online Transfer to Globe Photos Retail, LLC Business Checking 10,000.00 29,225.15
¥xxxxx0506 Ref #IbO7Kf7Magm on 01/30/20

1/31 01/31Bankcard Deposit -0225006754 10,388.99

41/31 Deposit Made In A Branch/Store 899.17

1/31 Deposit Made In A Branch/Store 3,685.50

 
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 19 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

January 31,2020 m= Page 5 of 6

WELLS

FARGO

 

 

Transaction history (continued)

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
1/31 Deposit Made In A Branch/Store 5,593.60
1/31 < Business to Business ACH Debit - Oxford Health 2 Ebpp Pmt 19,929.95 29,862.46

200130 Oxford Photo File, LLC
Ending balance on 1/31

29,862.46

Totals $474,846.67 $543,999.02

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your

transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed,

< Business to Business ACH:I this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not

apply to consumer accounts.

Summary of checks written (checks listed are also displayed in the preceding Transaction history)

 

Number Date Amount Number Date Amount Number Date Amount
1582 1/23 2,820.97 1634 * 146 4,012.50 1636 24 4,015.46
1632 * 116 7,504.61 1635 1/15 1,000.00

* Gap in check sequence.

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agree:
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these doc!
to common monthly service fee questions.

Fee period 01/01/2020 - 01/31/2020 Standard monthly service fee $14.00

How to avoid the monthly service fee Minimum required
Have any ONE of the following account requirements
+ Average ledger balance $7,500.00
+ A qualifying transaction from a linked Wells Fargo Merchant Services account 1
* Total number of posted debit card purchases or posted debit card payments of 10
bills in any combination
- Enrollment in a linked Direct Pay service through Wells Fargo Business Online 1
Combined balances in linked accounts, which may include $10,000.00
Average ledger balances in business checking, savings, and time accounts
Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit
For compiete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 10 of the Business Account Fee
and Information Schedule at www.wellsfargo.com/biz/fee-information
WXIWK

ment applicable to
uments, and answers

You paid $0.00

This fee period
$59,654.00 4
20 4
oO
14
WJ

 

Account transaction fees summary

Units Excess Service charge per
Service charge description Units used included units excess units ($)
Cash Deposited ($) _ 0 7,500 0 0.0030
Transactions 87 200 0 0.50
Total service charges

Sheet Seq = 0005933
Sheet 00003 of 00003

Total service
charge ($)
0.00

0.00

$0.00
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 20 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Wells Fargo Business Choice Checking WELLS

February 29, 2020 = Page 1 of6

PHOTO FILE LLC
6445 S TENAYA WAY # B-130
LAS VEGAS NV 89113-1989

 

FARGO

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (825)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Visit wellsfargoworks.com to explore videos, articles, infographics, interactive
tools, and other resources on the topics of business growth, credit, cash flow
management, business planning, technology, marketing, and more.

 

Activity summary

 

Beginning balance on 2/1 $29,862.46
Deposits/Credits 320,472.57
Withdrawals/Debits - 324,917.94
Ending balance on 2/29 $25,417.09

Average ledger balance this period $57,579.00

Overdraft Protection

Account options

A check mark in the box indicates you have these convenient
services with your account(s). Go to weilsfargo.com/biz or
call the number above if you have questions or if you would
like to add new services.

Business Online Banking
Online Statements
Business Bill Pay
Business Spending Report
Overdraft Protection

OINONN

Account number: 1618
PHOTO FILE LLC
Nevada account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 321270742

For Wire Transfers use
Routing Number (RTN): 121000248

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your statement or visit your Wells Fargo store.

(825)
Shest Seq = 0006737
Sheet 00001 of 00003
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 21 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

February 29, 2020 m Page 2 of 6

 

WELLS

FARGO

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
2/3 02/03Bankcard Deposit -0225006754 8,607.73
2/3 02/03Bankcard Deposit -0225006754 9,772.19
2/3 Porter Capital C Corp Pay #9116 Photo File 20,000.00
2/3 Deposit Made In A Branch/Store 6,695.30
2/3 Deposit Made In A Branch/Store 1,403.00 76,340,68
2/4 Amznn5218Xgp Amazon Pay 200204 5CIl43Y8864F0E30 34.64
Payments.Amazon.Com ID#5CI43Y8864F0E30
2/4 Amzn7lyhelsr Amazon Pay 200204 5Jt5Ebsvsfzdmeu 56.56
Payments.Amazon.Com ID#5Jt5Ebsvsfzdmeu
2/4 Amznn5218Xgp Amazon Pay 200204 5Bo6N8Rgmfc4Soz 154.46
Payments.Amazon.Com ID#5Bo6N8Ramfe4Soz
2/4 Groupon Goods, | N200015091 200203 C200015091P557 Photo 373.44
File LLC
2/4 Amznn5218Xgp Amazon Pay 200204 4Tvhhmse2Rt3Adw 8,890.80
Payments.Amazon.Com ID#4Tvhhmse2Rt3Adw
2/4 02/04Bankcard Chargeback -0225006754 231.00 85,619.58
2/5 Amzn8022Jf73 Amazon Pay 200205 4Gcgi97Siwq8Rgs 808.88
Payments.Amazon.Com ID#4Gegi97Siwq8Ras
2/5 02/05Bankcard Deposit -0225006754 18,639.15
2/5 < Business to Business ACH Debit - Principal Life P Plic-Peris 104.81
8-0570400000929 Wells Fargo Bank N.A
2/5 < Business to Business ACH Debit - Principal Life P Plic-Peris 3,865.12 101,097.68
8-0570400000930 Wells Fargo Bank N.A
2/6 02/06Bankcard Deposit -0225006754 17,033.19
26 < Business to Business ACH Debit - Adp Wage Pay Wage Pay 69,295.36 58,835.51
200206 573038822154C34 Photo File Inc Photo F
2i7 Groupon Goods, | N200015122 200206 C200015122P519 Photo 757.16
File LLC
2/7 02/07Bankcard Deposit -0225006754 7,588.95
27 < Business to Business ACH Debit - Adp Tax Adp Tax 200207 96C34 513.51
020706A02 Photo File Inc
a7 < Business to Business ACH Debit - Adp Tax Adp Tax 200207 96034 25,118.81 41,549.30
020706A01 Photo File Inc
2/10 02/1 0Bankcard Deposit -0225006754 6,231.07
2/10 02/10Bankcard Deposit -0225006754 7,589.57
2/10 Amznmj8S4Obe Amazon Pay 200210 5Qris3Lgdctnznb 433.52
Payments.Amazon.Com ID#5Qrls3Lgdctnznb
2/10 Direct Pay Individual Pymt Trans 1.00
2/10 Direct Pay WF Business Pymt Trans 3.00
2/10 Direct Pay Nonwf Bus Pymt Trans §.00
2/10 Direct Pay Monthly Base 10.00 55,783.46
2/14 to Post Deposit on 01/15/2020, Ref PAC#148281981. 3,305.66
2/14 Amzncomvefpk Amazon Pay 200211 44Whocixezi14Bz 100.51
Payments.Amazon.Com ID#44Whocixezi14Bz
2/11 Deposit Made tn A Branch/Store 5,801.90
2/11 Wire Trans Sve Charge - Sequence: 200211090785 Sri# 30.00
Ow000006846 10612 Trn#200211090785 Rfb#
Ow00000684610612
2/11 WT 20021 1-090785 Israel Discount Ban /Bnf=Dynamic Express 317.63
Inc Srf# Ow000006846 10612 Trn#20021 1090785 Rib#
Ow00000684610612
2/1 < Business to Business ACH Debit - Principal Life P Plic-Peris 4,557.27 60,086.63
8-0570400001198 Wells Fargo Bank N.A
212 Amznjqc5Fogq3 Amazon Pay 200212 6Pg4BdjqhOUpoux 164.56
Payments.Amazon.Com ID#6Pg4BdjqhOUpaux
2/12 Amzntqo47Dlu Marketplac 200212 2T7U891Qcs5Dkv5 1,989.02
Payments.Amazon.Com ID#2T7U891Qcs5Dkv5
2/12 02/12Bankcard Deposit -0225006754 4,556.79
2/12 Bankcard Discount Fee - 0225006754 344.13
2/12 Bankcard Fee - 0225006754 359.82

 
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

February 29, 2020 = Page 3 of6

 

Doc 15 Entered 04/02/20 17:37:24 Page 22 of 29

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
2/12 Bankcard Interchange Fee - 0225006754 3,448.28
22 < Business to Business ACH Debit - United Healthcar ED] Paymts 738.37 61,906.40
866730012493 200210151~
2/13 02/13Bankcard Deposit -0225006754 13,865.64 75,772.04
24 Amznolqtt9Gm Amazon Pay 200214 4873L4Hv1X01581 85.54
Payments.Amazon.Com ID#4873L4Hv1X0158l
2/4 Costco Wholesale EDI Pymnts 0004178503 132.90
17*000001557\Ge*1*1\lea*1*035290051\
24 Groupon Goods, | N200015181 200213 C200015181P537 Photo 617.28
File LLC
2/14 02/14Bankcard Deposit -0225006754 9,216.86
2/14 Wire Trans Sve Charge - Sequence: 200214123471 Srf# 30.00
0w00000687844116 Tm#200214123471 Rib#
Ow00000687844116
24 Wire Trans Sve Charge - Sequence: 200214127515 Srf# 30.00
Qw00000687836837 Tm#200214127515 Rfb#
Ow00000687836837
24 WT Fed#02614 Jpmorgan Chase Ban /Ftr/Bni=Picture Frame 10,000.00
Fulfitiment LLC Srf# Qw00000687844 116 Tm#200214123471
Rfb# Ow00000687844116
24 WT Fed#02996 Suntrust Bank /Ftr/Bnf=Eb Employee Solutions 5,910.79 69,853.83
LLC Srf# Ow00000687836837 Trn#200214127515 Rfb#
Ow00000687836837
28 02/18Bankcard Deposit -0225006754 4,477.21
2/18 Amznogsx6Qa8 Amazon Pay 200217 4Nstbe6Mninn0T6 106.18
Payments.Amazon.Com ID#4Nstbe6Mninn0T6
2/18 02/18Bankcard Deposit -0225006754 11,129.08
2/18 Amznia2Orhyg Amazon Pay 200217 6HdwiSYa2Ecby19 25.59
Payments.Amazon.Com ID#6Hdwi5Ya2Ecby19
2/18 Amznzjk8Y1W9 Amazon Pay 200218 304N5T3TN9482BG 275.41
Payments.Amazon.Com ID#304N5T3TN9482BG
2/18 AmzniwON2B9K Amazon Pay 200217 4Rmkz83Pskyqoyv 290.20
Payments.Amazon.Com ID#4Rmkz83Pskyqoyv
2/18 Wire Trans Svc Charge - Sequence: 200218230230 Sri#t 30.00
Ow00000691651431 Trn#200218230230 Rfb#
Qw00000691651431
2/18 Online Transfer to Globe Photos Retail, LLC Business Checking 2,000.00
700x0XxX0506 Ref #1bO7Nfkbaag on 02/17/20
2/18 Online Transfer to Globe Photos Retail, LLC Business Checking 3,500.00
xxxxxx0506 Ref #IbO7NfKISR on 02/17/20
218 WT Fed#03466 Jpmorgan Chase Ban /Ftr/Bnf=Picture Frame 10,000.00
Fulfillment LLC Srf# Ow00000691651431 Tm#200218230230
Rfb# Ow00000691651431
2/18 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 93.32
200218 8Yc34 1061756 Photo File Inc.
2/18 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 93.32
200218 8Yc34 5248820 Photo File Inc.
2/18 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 428.99
200218 10C34 1061745 Photo File Inc.
2/18 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 676.54 69,335.33
200218 10034 5248805 Photo File Inc.
2/19 Deposit Made In A Branch/Store 561.31
2/19 Amznzalj5S19 Amazon Pay 200219 67Vh7Bv8Z28Rbaa 38.45
Payments.Amazon.Com ID#67Vh7Bv8Z28Rbaa
29 Deposit Made In A Branch/Store 1,957.80
2/19 02/19Bankcard Deposit -0225006754 56.22
2/19 Online Transfer to Globe Photos Retail, LLC Business Checking 500.00 71,336.67
xxxxxx0506 Ref #IbO7Ng9T6H on 02/19/20
2/20 Amznu9Nayhtp Amazon Pay 200220 7Cp7E1Pm291P7Y7 94.76
Payments.Amazon.Com ID#7Cp7E1Pm291P7Y7
2/20 Porter Capital C Corp Pay #9116 Photo File 36,000.00
2/20 02/20Bankcard Deposit -0225006754 6,405.06

 

Sheat Seq = 0006738
Sheet 00002 of 00003
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B823-4F 81-86E0-9A545C5BDBC8

February 29, 2020 = Page 4 of 6

 

Doc 15 Entered 04/02/20 17:37:24 Page 23 of 29

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
2/20 < Business to Business ACH Debit - Adp Wage Pay Wage Pay 53,386.03 60,450.46
200220 797075068012C34 Photo File Inc Photo F
2/21 Groupon Goods, | N200015233 200220 C200015233P431 Photo 628.95
File LLC
2/21 02/21Bankcard Deposit -0225006754 8,870.94
2/21 < Business to Business ACH Debit - Adp Tax Adp Tax 200221 96C34 21,906.93 48,043.42
022108A01 Photo File Inc
2/24 02/24Bankcard Deposit -0225006754 7,250.32
2/24 02/24Bankcard Deposit -0225006754 9,639.90
2/24 02/24Bankcard Deposit -0225006754 59.99
2/24 Amzn3Eba283Z Amazon Pay 200224 43Yedff4Vspimrr 2.23
Payments.Amazon.Com ID#43Yedff4Vspimrr
2/24 Porter Capital C ACH #9116 Photo File 24,000.00
2/24 Online Transfer to Globe Photos Retail, LLC Business Checking 2,000.00
100xXX0506 Ref #IbO7P6Scyr on 02/22/20
2/24 Online Transfer to Globe Photos, Inc Business Checking 23,000.00
xxxxxx6400 Ref #ibO7P6Shyw on 02/22/20
2/24 Online Transfer to Globe Photos Retail, LLC Business Checking 1,500.00 62,495.86
XXXxxx0506 Ref #IbO7Pgqmyd on 02/24/20
2/25 Costco Wholesale EDI Pymnts 0004328265 491.50
17*000001886\Ge*1*1\lea*1*009877238\
2/25 Wire Trans Sve Charge - Sequence: 200225020529 Sri# 30.00
Ow00000697585661 Trn#200225020529 Rfb#
Ow00000697585661
2/25 Wire Trans Svc Charge - Sequence: 200225108019 Sri# 30.00
OQw00000699109680 Trn#200225108019 Rfb#
Ow00000699109680
2/25 02/25Bankcard Chargeback -0225006754 36.98
2/25 WT Fed#01253 Keybank National A /Ftr/Bnf=Ernie Bauer Srf# 625.75
Ow00000697585661 Trn#200225020529 Rib#
Ow00000697585661
2/25 WT Fed#00974 Jpmorgan Chase Ban /Ftr/Bnf=Picture Frame 8,515.76 53,748.87
Fulfillment LLC Srf# Ow00000699109680 Trn#200225108019
Rfb# Ow00000699109680
2/26 Amaniduor066 Marketplac 200226 6Tkopl4Wcfexl56 310.85
Payments.Amazon.Com ID#6Tkopl4Wefexl56
2/26 Amznvhry4Jn7 Amazon Pay 200226 3x2Xmayizf6Nzkf 818.41
Payments.Amazon.Com ID#3x2XmayizfONzkf
2/26 02/26Bankcard Deposit -0225006754 22,807.01
2/26 1633 Check 3,500.00 74,185.14
2/127 Amzn3Rwo8Grn Amazon Pay 200227 7 1Fnbj53Sjbqwid 89.21
Payments.Amazon.Com ID#71Fnbj53Sjbqwi5
2/27 02/27 Bankcard Deposit -0225006754 14,215.09
2/27 Wire Trans Svc Charge - Sequence: 200227085490 Srf# 30.00
Ow00000701160190 Trn#200227085490 Rib#
Ow00000701160190
2/27 WT Fed#08605 Sterling National /Ftr/Bnf=Delbello Donnellan Et 15,600.00
AL Attorneys Srf# Ow00000701 160190 Trn#200227085490 Rfb#
Ow00000701160190
2/27 Withdrawal Made In A Branch/Store 2,000.00
2/27 Online Transfer to Globe Photos, Inc Ref #lb07Px9Msh Business 60,000.00
Checking to Pay Back Payroll Taxes
2/27 < Business to Business ACH Debit - Adp Payroll Fees Adp - Fees 433.20 10,426.24
200227 10034 0365592 Photo File Inc.
2/28 02/28Bankcard Deposit -0225006754 2,107.01
2/28 WT Fed#02296 Jpmorgan Chase Ban /Org=Photo File Inc Sri# 4,816.26
8575400059Es Tm#200228250072 Rfo# Cml of 20/02/28
2/28 WT Fed#03928 Jpmorgan Chase Ban /Org=Sportsphotos Dot 6,481.58
Com Inc Srf# 8579000059Es Trn#200228250404 Rib# Cm of
20/02/28
2/28 Deposit Made In A Branch/Store 1,616.00

 
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 24 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

February 29, 2020 = Page 5of6

WELLS

FARGO

 

 

Transaction history (continued)

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Credits Debits balance
2/28 Wire Trans Svc Charge - Sequence: 200228250072 Sri# 15.00

8575400059Es Trn#200228250072 Rfb# Cml of 20/02/28
2/28 Wire Trans Svc Charge - Sequence: 200228250404 Sri# 15.00 25,417.09

8579000059Es Trn#200228250404 Rfb# Cml of 20/02/28
Ending balance on 2/29 25,417.09
Totals $320,472.57 $324,917.94

The Ending Daily Balance does not reflect any pending withdrawals or hoids on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
< Business to Business ACH:if this is a business account, this transaction has a return time frame of one business da y from post date. This time frame does not

apply to consumer accounts.

Summary of checks written (checks listed are also displayed in the preceding Transaction history)

Number Date Amount

 

1633 2/26 3,500.00

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.

 

Fee period 02/01/2020 - 02/29/2020 Standard monthly service fee $14.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Average ledger balance $7,500.00 $57,579.00 YY]
» A qualifying transaction from a linked Wells Fargo Merchant Services account 1 26 J
Total number of posted debit card purchases or posted debit card payments of 10 oO
bills in any combination
- Enrollment in a linked Direct Pay service through Wells Fargo Business Online 1 14
Combined balances in linked accounts, which may include $10,000.00 wd

The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.

Average ledger balances in business checking, savings, and time accounts

- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit

For complete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 10 of the Business Account Fee
and Information Schedule at www.wellsfargo.com/biz/fee-information

Transactions occurring after the last business day of the month will be included in your next fee period.
WXIWX

 

Account transaction fees summary

 

 

Units Excess Service charge per Total service

Service charge description Units used included units excess units ($) charge ($)
Cash Deposited ($) _ 0 7,500 0 0.0030 0.00
Transactions 77 200 0 0.50 0.00
$0.00

Total service charges

Sheet Seq = 0006739
Sheet 00003 of 00003
Case 20-11619-abl Doc15_ Entered 04/02/20 17:37:24 Page 25 of 29
DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

3/23/2020 Wells Fargo

WELLS FARGO “
BUSINESS CHECKING $33,963.88

... 1618 Available balance

Activity Summary

 

 

Ending collected balance as of 03/ 20/ 20 $8,155.88

Current posted balance Oe ie $33, 963.8 88

Pending withdrawals/debits . : 7 - $000,
Pending deposits/ credits ees _—  f,  — ~~ $0.00 a

Available balance oe - — $33,963.88 oo

pea pve ane Pe nen are Sheena cet metal ante teen Sol ge lr Pn ten a

Monthly Service Fee Summary | Debit Card Activity —

re eens reenter cnet mB em te mt te seam ate it ee rete ot oe Pee sine ere martin: 90 Ale em neg aot teeta ise oe seer ota

Routing numbers

Activity

The Available Balance shown above reflects. the most up-to-date information available on your account. The
balances shown below next to the last transaction of each day do not reflect any pending withdrawals or holds on
deposited funds that may have been outstanding on your account when the transaction posted. If you had
insufficient available funds when the transaction posted to your account, fees may have been assessed.

 

 

First
Previous
Next
Ending
Date Description Deposits/Credits Withdrawals/Debits Daily
Balance
Pending Transactions
No pending ireneactione meet your search criteria. Please = try again.
Posted Transactions
ONLINE TRANSFER TO GLOBE PHOTOS ,
aq RETAIL, LLC BUSINESS CHECKING
03/19/20 y300506 REF #IBO7THHZZH ON $100,00 $12,103.30
03/19/20
. ONLINE TRANSFER TO GLOBE PHOTOS, INC
03/19/20 BUSINESS CHECKING XXXXXX6400 REF $17,500.00
#1B07TGXK25 ON 03/19/20
WT SEQ#84265 PAUL R MARTIN IIL
/BNF=Joanne Martin SRF#
03/19/20 Gwo0000725397654 TRN#200319084265 $500.00
RFB# OW00000725397654
WIRE TRANS SVC CHARGE - SEQUENCE:
200319084265 SRF# OW00000725397654
03/19/20 +aN#200319084265. RFB# aaeit
0W00000725397654
‘DEPOSIT MADE IN A BRANCH/STORE _
03/19/20 #102015221 $161.25
‘Totals re oo $219,604.99  §$232918.78

https: fHeombect Secure. wellsfargo, comvaccounts! etart?st=15850015548:SAMLart=AAQBY OoEQCR14WDeSxaU4QNGCHpGeoS 1sxSbn2kl %2Bbex1aHO7DpNr tbe}... 1/5

 

 
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F 61-86E0-9A545C5BDBC8

3/23/2020

Date

03/19/20

ene ote en at Shs GIL PHM SNe er IEE it ea

03/19/20

03/18/20

So eer hone ene mane Ap AAR rien ee oe

WT FED#08455 PACIFIC COAST BANK
/FTR/BNF=Carlyon Cica Chtd Iolta Account

03/17/20

03/17/20

erie, en eae ert ae

03/17/20

03/17/20

Ae Ro mat a eR Netepelenledne Gene mite thee ane cm ete ene

Son oat eee —— wre we ate

Wells Fargo
Description

DEPOSIT MADE IN A BRANCH/STORE

#102015220 #15, 788.50

DEPOSIT MADE IN A BRANCH/STORE
#102015222

PAYPAL TRANSFER 2 2003 18 10083258760 18
PHOTO FILE

$160. 00

$5,078.47

SRF# OW00000723515791

TRN#200317089808 RFB#

0w00000723515791

Pa atm re an ee ee Nem eh me cle omg neie HEN

ONLINE TRANSFER TO GLOBE PHOTOS
RETAIL, LLC BUSINESS CHECKING

XXXXXK0506 REF #IBO7T68GYS ON

_ 03/17/20,

WT SEQ#29225 PAUL R MARTIN IT

/BNF=Joanne Martin SRF#

0W00000722293049 TRN#200317029225
RFB# OW00000722293049

03/17BANKCARD CHARGEBACK
-0225006754

1 Tene ne arate Ae BRR Pitt ns ie Sectemtraaet tin AY

03/17/20

“WIRE TRANS SVC CHARGE - SEQUENCE:
200317089808 SRF#¥ OW00000723515791

TRN#200317089808 RFB#

OW00000723515791

 

03/17/20

03/16/20

03/16/20

WIRE TRANS SVC CHARGE - SEQUENCE:
200317029225 SRF# OW00000722293049

TRN#200317029225 RFB#

__0W00000722293049

eh te me ee ELE RATCERRONG ON Nal he Ym ce EN USlbLew eS Senne =

~ ONLINE TRANSFER TO PHOTO FILE, LLC
BUSINESS CHECKING XXXXXX5033 REF
_BIBO7SZ7NRY ON 03/16/20

“03/16BANKCARD DEPOSIT 0225006754 $107.00

 

03/13/20

03/13/20

BUSINESS TO BUSINESS ACH ADP PAYROLL
FEES ADP - FEES 200313 10C34 4191014
PHOTO FILE INC,

Lee sent

‘BUSINESS TO BUSINESS ACH ADP PAYROLL
FEES ADP - FEES 200313 8YC34 4191026
PHOTO FILE INC.

eee bere rea ee te atten

 

03/13/20

03/13/20

03/13/20

ete oe tpn eminent ot ne area

wee eet orem

Totals

https: ileoeucet secon vwrellefargo} com/accounts/start?st= 15850015548&SAMLart=AAQBYOoEQCRI 4wD eSxaU4QNGCHpGeos isxSbn2k%2Bbexl aHO7DpNrbej...

ee ean ee en pene Rt ae

03/13/20

ONLINE TRANSFER TO GLOBE PHOTOS, INC
BUSINESS CHECKING XXXXXX6400 REF
#IBO7SKDIQF ON | 03/13/20

ONLINE TRANSFER TO GLOBE = PHOTOS
RETAIL, LLC BUSINESS CHECKING
XXXXXX0506 REF #IBO7SK428R ON

$4, 273.1 10

03/13BAN KCARD DEPOSIT -0225006754

$219, 604, 99

nolo J

teak RRR RRM tt OSS ct chee

$7,835.00

$900.00

$500.00

$59.99

$30.00

$30.00

$200.00

$997.29

$93.32

$40,000.00

$232, 918 78

Deposits/Credits Withdrawals/ Debits

Doc 15 Entered 04/02/20 17:37:24 Page 26 of 29

Ending
Daily
Balance

$16,123.55

$11,045.08

$20,400.07

$20,493.07

2/5

 
Case 20-11619-abl Doc15 Entered 04/02/20 17:37:24 Page 27 of 29
DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8

3/23/2020 Wells Fargo

Ending
Date Description Deposits/Credits Withdrawals/Debits Daily
Balance

i nema we Ree ee ot ae ee settee cine le operetta naman ye te -_ oer se a ie

ON LINE TRANSFER TO GLOBE PHOTOS |
RETAIL, LLC BUSINESS. CHECKING
XXXXXX0506 REF #IBO7SBYSBW ON
03/12/20

weet Sn errr ee me mente thine tee, on a ete denies vimenndneceyte tes cae ee Lanny Sn oa

DEPOSIT “MADE INA BRANCH/STORE
03/12/20 -#102015217 $670.50

‘DEPOSIT MADE IN A BRANCH/STORE
03/12/20 4499015216 $88.25

eR AN ree et i can eR eee eae gue tence a me cee 2 seen int ete ate —

_ DEPOSIT MADE IN A BRANCH/STORE
03/12/20 #102015219 $36,052.39

cee ae em emet e NoRanCe o— eone e an PE RN ne warren Retna Nun Tite erent en nntew oe ers rsa ne

93/12/20 03/12BANKCARD DEPOSIT - -0225006754 $1,405.19

ere a nie tanned rite msi oe Sams Mente mH, ae Sa snte eeente ele anmnaesanlettetie ance cw

PORTER CAPITAL Cc CORP PAY #9116 PHOTO
FILE

03/11/20 CHECK # 2001 "$23,506. 53 $3,966.25

BUSINESS TO: ‘BUSINESS ACH UNITED
03/11/20 HEALTHCAR EDI PAYMTS 866730057332 $738.37
200309131~

BANKCARD INTERCHANGE FEE -
03/11/20 0225006754 $4,775.60

03/11/20 BANKCARD DISCOUNT FEE - 0225006754 $434.16

= ec eidenemamensintia nate ae ee ee ee

03/11/20 BANKCARD FEE - 0225006754 $429.72

—— een oe at mentee apelin ny ane nat ee A nee aint ee = neeaenenee Nene

“03/11/20 03/11 BANKCARD DEPOSIT -0225006754 $623. 00

AMZNHYYLLQI4 Amazon Pay 200311 SS Se
03/11/20 10JHDFKAQTC410F payments.amazon.com $79.98
1D#10JHDFKAQTC410F

AMZNPEQXHL57 Marketplac 200311
03/11/20 78)772N3UXTCFSO) payments.amazon.com $9.52
ID#78]72N3UXTCFSO)

BUSINESS TO BUSINESS ACH ADP Tax ADP
03/10/20 Tax 200310 96C34 031011A01 PHOTO FILE $1,045.38 $33,138.13
INC

03/12/20 $900.00 $58,310.58

03/12/20 $17,028.00

 

 

 

 

 

 

03/10BANKCARD CHARGEBACK
-0225006754 $469.64

03/10/20 a CAPITAL c CORP PAY #9116 PHOTO. $26,000.00

"BUSINESS TO BUSINESS ACH ADP WAGE | a
03/09/20 PAY WAGE PAY 200309 452541137792C34 $7,197.92 $8,653.15
PHOTO FILE INC PHOTO F

2 np nearer eae eee ene ae ie a wee ce ee ee

03/09/20 WITHDRAWAL MADE IN A BRANCH/STORE $6.00

bene satengera estan inet niin tinteny cer mera: — . ~ coe Se ene ete

ONLINE TRANSFER To GLOBE PHOTOS, "INC
03/09/20 BUSINESS CHECKING XXXXXX6400 REF $5,000.00
#1BO7RVTI7G ON 93/09/20

AOE eee armen at eaten my lta Paine Budget tnt tinea + mie ty mae ne aoe te eames a rer etme

ONLINE TRANSFER TO PHOTO FILE, uc
03/09/20 BUSINESS CHECKING XXXXXX5033 REF $500.00
#IBO7RVHX87 ON 03/09/20

Tenet ot ante mee ea teeter eT aR eet aero ane “ate MAINA REY RR de neti ge aR ~ orcas nao er Sena narrow seins sora

03/10/20

Mire an errant mE AE anette Rene So - pe nema pene Sk Nee enn Ait ie On carat aie mputcemenncaenn ee

Totals $219,604.99 $232, 918. 78

https:/connect.secure. wellsfargo. eee: stait?st=1585001554&SA MLart=A A QBY OoBOCR 14WDgSxaU4ONGCHpGcoS 1sxSbn2KI%2Bbex1aHO7DpNrbe... 3/5

 

 
Case 20-11619-abl
DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

 

 

 

 

 

 

3/23/2020 ‘Wells Fargo
Ending
Date Description Deposits/Credits Withdrawals/ Debits Daily
Balance
ONLINE TRANSFER TO GLOBE PHOTOS, INC
03/09/20 BUSINESS CHECKING XXXxXxXxX6400 REF $2,000.00
#IBO7RMLYRS ON 03/07/20 _
03/09/20 ‘DIRECT PAY MONTHLY BASE | $10.00
03/09/20 DIRECT PAY NONWE BUS PYMT TRANS $6.00
AMZNLISNX3JB Amazon Pay 200309 .
03/09/20 2Y48VYIRIIHMZQG payments.amazon.com $85.85
ID#2Y48VVIRIIHMZQG
03/09/20 03/09BANKCARD DEPOSIT “0225006754 $940. 50
Costco ‘Wholesale EDI PYMNTS 0004528740
03/09/20 *000002694\GE*1*1\IEA*1*062383155\, =
AMZN33LOBD1L Amazon Pay 200309
03/09/20 A857QBORN843DK3 payments.amazon.com $49.60
ID#A857QBORN843DK3
"03/09/20 03/09BANKCARD DEPOSIT 0225006754 ~ $4, 144. 32
__ BUSINESS TO BUSINESS ACH ADP Tax ADP
03/06/20 Tax 200306 96C34 030610A01 PHOTO FILE $13,923.14 ‘$21,032.80
INC
ONLINE TRANSFER TO PHOTO FILE, LLC - 7 a
03/06/20 BUSINESS CHECKING XXXXXX5033 REF $300.00
_#IBO7RKED4V ON 03/06/20
DEPOSIT MADE IN A BRANCH/STORE
03/06/20 #102015215 #421. 00
DEPOSIT MADE IN A BRANCH/STORE
03/06/20 _ #102015214 ae 547.30
~ AMZNW2PXWTBM ‘Amazon Pay 200306
03/06/20 6WXYIT6UF24SD7H payments.amazon.com $92.45
_ID#6WXYIT6UF24SD7H
~ BUSINESS TO BUSINESS ACH ADP WAGE
03/05/20 PAY WAGE PAY 200305 467554086344C34 $26,413.72 $29,205.19
PHOTO FILE INC PHOTO F
ONLINE TRANSFER TO GLOBE PHOTOS — .
., RETAIL; LLC BUSINESS CHECKING
03/05/20 xxxxxK0506 REF #IBO7RICVSK ON $1,000.00
03/05/20
AMZN3077TZDW Amazon: Pay 200305.
03/05/20 4WRK6SQA7WRP87D payments.amazon.com $112.52
ID#4WRKG6SQA7WRP87D
AMZNY7YFOEER Amazon Pay 200305
03/05/20 47XEUE2EKAPMEJ5 payments.amazon.com $33.64
ID#47XEVEZEKAPMEIS
03/05/20 03/05BANKCARD DEPOSIT - -0225006754 $1, 345. 03
ONLINE TRANSFER TO GLOBE PHOTOS, INC
03/04/20 BUSINESS CHECKING XXXXXX6400 REF $5,000.00 $55,127.72
#IBO7R475BR ON 03/04/20
ONLINE TRANSFER TO GLOBE PHOTOS, INC
03/04/20 BUSINESS. CHECKING XXXXXX6400 REF $60,000.00
#IBO7R3N8K3 ON 03/04/20
Totals $219,604.99 $232,918.78 .

 

https: Hoounect secure. wellsfargo. com/accounts/start?st=1 58500 1 554&SAMLart=AAOBY OoEQCR14WDgSxaU4QNGCHpGeoS lexSbn2K%2BbaxtaHOTDpNrbe}..

Doc 15 Entered 04/02/20 17:37:24 Page 28 of 29

 

AIS

 
Case 20-11619-abl Doc15_ Entered 04/02/20 17:37:24 Page 29 of 29

DocuSign Envelope ID: E3FOFE70-4B23-4F 8 1-86E0-9A545C5BDBC8

 

 

 

3/23/2020 Wells Fargo
/ Ending
Date Description Deposits/Credits Withdrawals/Debits. Daily
Balance
ONLINE TRANSFER TO GLOBE PHOTOS, INC
03/04/20 BUSINESS CHECKING 0000x6400 REF $4,000.00
#1BO7R2ZXHK ON 03/04/20
“03/04/20 03/04BANKCARD DEPOSIT -0225006754_ _ $6, 982. 93
seu PORTER CAPITAL C CORP PAY #9116 PHOTO =
03/03/20. 03/03BANKCARD D DEPOSIT - -0225006754 ~ $3,423.49. eee ete senten enene FB $d, 7G
03/03/20 PORTER CAPITAL C CORP PAY #9116 PHOTO eeeeD0000
‘Costco Wholesale EDI PYMNTS 0004437596 ; eee
03/03/20 _ *000001855\GE*1*1\IEA*1*037169523\ woo!
Groupon Goods, I N200015294 200302 $150.22

C200015294P576 Photo file uc

etna eye MRR oO ew eee Se Necker cates mnearne rent

AMZN4LHOSOCE Amazon Pay 200303
03/03/20 2GVSBONDKK3NI0G payments.amazon.com $104.21
_ ID#2GVSBQNDKK3NIOG

ee

BUSINESS TO BUSINESS ACH THE

 

 

$41,010.87

03/02/20 COMPUTER ADM SALE 200229 PHOTO FILE $5, 487.00
TOTALSPORTSENTER CASH DISB PHOTO ”
a 02/20 Ee LLC 5042985 & SO 42394\ $728.85
AMZNM36763DB Amazon Pay 200302
03/02/20. 27ZHOXOA75W3B55 payments.amazon.com $225.48
ID#27ZHOXOA75W3B55
03/02/20 03/02BANKCARD DEPOSIT -0225006754 $2, 438, 22
Costco Wholesale EDI PYMNTS 0004409911 -
03/02/20 ___*17000002681\GE"1*1\IEA*1*095550932\ $5,026.10
AMZNXE42RA32 Amazon Pay 200302
03/02/20 344S9L6Z60KXEBR payments.amazon.com $167.75
ID#344S9L6Z60KXEBR
03/02/20 03/02BANKCARD DEPOSIT | -0225006754 $12,494.38
Totals $219, 604, 99 | $232, 918. 78
Back to top
First
Previous
Next

*Account Disclosures
Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.

Equal Housing Lender

hitps://connect.secure, wellsfargo.com/accounts/start?st=1585001 S54&SAMLart=AAQBY OoEQCRI14WDgSxaU4QNGCHpGcoS IsxSbn2kl%2Bbzxl aHO7DpNrbej. 7

SIS

 
